Case 1:20-dm-00012-AJT Document 5 Filed 11/20/20 Page 1 of 5 PagelD# 71

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA oe.
ALEXANDRIA DIVISION a

UNDER SEAL
IN RE: APPLICATION OF THE UNITED
STATES OF AMERICA FOR ORDER Case No. 1:20-DM-00012 (AJT)
PURSUANT TO 18 U.S.C. § 2703(d)

 

WARNER MEDIA’S CONSENT MOTION TO EXTEND STAY
OF JUDGE BUCHANAN’S OCTOBER 26, 2020 ORDER

Warner Media, LLC respectfully moves the Court to extend the stay of Judge Buchanan’s
order of October 26, 2020, through the hearing on Warner Media’s Objections to and Appeal
from Magistrate Judge’s Denial of Motion to Quash or Modify Order Issued Pursuant to 18
U.S.C. § 2703(d). Judge Buchanan ordered Warner Media to comply with the § 2703(d) order in
this matter by November 2, 2020, but stayed her order through December 2, 2020 to permit
Warner Media to appeal. Counsel for the government have stated that the government does not
oppose this motion to extend that stay through this Court’s motion hearing date, currently
proposed for December 16, 2020. In support of its motion, Warner Media states as follows:

1. On July 17, 2020, Warner Media was served with an order under 18 U.S.C.

§ 2703(d), requiring Warner Media to produce records and other information related to the email
account “Barbara.starr@turner.com” for the period between June 1, 2017 to July 31, 2017 (“July
Order”). That account belongs to Barbara Starr, a veteran national security reporter at CNN.
The § 2703(d) order captures information relating to more than 34,000 communications, of
which about 26,000 are wholly internal to CNN or Warner Media.

2, On September 11, 2020, Warner Media filed a motion requesting that the Court

quash the July Order or, at a minimum, narrow the July Order to compel the production of only
Case 1:20-dm-00012-AJT Document 5 Filed 11/20/20 Page 2 of 5 PagelD# 72

information that is reasonably likely to be relevant to the government’s investigation.

3. On October 7, 2020, Judge Buchanan granted Warner Media’s motion and
ordered the government to submit a proposal to narrow its search of records related to the
relevant account.

4. On October 9, 2020, instead of submitting such a narrowed proposal, the
government filed a motion for reconsideration of Judge Buchanan’s October 7, 2020 order and
submitted ex parte classified information in support of its motion.

5. On October 26, 2020, Judge Buchanan granted the government’s motion for
reconsideration and ordered Warner Media to comply with the July Order by November 2, 2020.

6. On October 30, 2020, Warner Media filed a motion requesting Judge Buchanan to
stay her October 26, 2020 order pending Warner Media’s appeal to this Court.

7. On November 2, 2020, Judge Buchanan stayed her October 26, 2020 order for 30
days, i.e., until December 2, 2020.

8. On November 9, 2020, Warner Media filed with this Court its objections to and
appeal from Judge Buchanan’s October 26, 2020 order denying its motion to quash. That brief
explains that the § 2703(d) order in this matter would compel Warner Media to disclose
information about thousands of communications that are not relevant to the government’s
investigation but that concern core First Amendment activity, including CNN’s newsgathering
and editorial processes.

9. On November 13, 2020, the government filed a motion requesting a one-week
extension to file its brief in response to Warner Media’s objections to Judge Buchanan’s October
26, 2020 order, as well as a two-week extension of the proposed hearing date. With this

extension, briefing will not be completed on Warner Media’s objections, nor will the motion be
Case 1:20-dm-00012-AJT Document5 Filed 11/20/20 Page 3 of 5 PagelD# 73

heard, until after Judge Buchanan’s 30-day stay has expired. Warner Media did not object to the
government’s motion on the condition that it consent to extending the stay in this matter until the
proposed hearing date of December 16, 2020.

10. Without a stay, Warner Media will be forced to disclose by December 2, 2020,
information about tens of thousands of emails concerning its newsgathering and editorial
activity, most of which likely have no connection to the government’s investigation.

For the foregoing reasons, Warner Media respectfully requests that the Court extend the
stay of Judge Buchanan’s October 26, 2020 order through the hearing on Warner Media’s

Objections to and Appeal from Magistrate Judge’s Denial of Motion to Quash or Modify Order

Issued Pursuant to 18 U.S.C. § 2703(d).
Case 1:20-dm-00012-AJT Document 5 Filed 11/20/20 Page 4 of 5 PagelD# 74

Dated: November 20, 2020

Respectfully submitted,

[/\-

Brittaty Amadi (VA Bar No. 80078)

Jamie S. Gorelick (DC Bar No. 913384)
(pro hac vice application pending)

Paul R.Q. Wolfson (DC Bar No. 414759)
(pro hac vice)

Aaron Zebley (DC Bar No. 1023653)
(pro hac vice)

Whitney D. Russell (DC Bar No. 987238)
(pro hac vice)

WILMER CUTLER PICKERING
HALE AND DORR LLP

1875 Pennsylvania Ave. NW

Washington, DC 20006

Tel: (202) 663-6000

Fax: (202) 663-6363

brittany.amadi@wilmerhale.com

jamie.gorelick@wilmerhale.com

paul.wolfson@wilmerhale.com

aaron.zebley@wilmerhale.com

whitney.russell@wilmerhale.com

Counsel for Warner Media LLC
Case 1:20-dm-00012-AJT Document5 Filed 11/20/20 Page 5 of 5 PagelD# 75

CERTIFICATE OF SERVICE
I hereby certify that on the 20th day of November, 2020, I filed the foregoing with the Clerk
of the Court by hand and caused a true and correct copy of this under seal filing to be served on the

following:

Gordon D. Kromberg

Assistant United States Attorney
United States Attorney’s Office
2100 Jamieson Avenue
Alexandria, VA 22314
gordon.kromberg@usdoj.gov

Attorney for the United States ( NW)

Whitney Russell (DC Bar No. 987238)

WILMER CUTLER PICKERING
HALE AND DORR LLP

1875 Pennsylvania Ave. NW

Washington, DC 20006

Tel: (202) 663-6000

Fax: (202) 663-6363

Counsel for Warner Media LLC
